                                                     Case 2:20-cv-00262-APG-VCF Document 41 Filed 12/28/20 Page 1 of 2




                                                 1   PETER C. BERNHARD
                                                     Nevada Bar No. 734
                                                 2   LYSSA S. ANDERSON
                                                     Nevada Bar No. 5781
                                                 3   KAEMPFER CROWELL
                                                     1980 Festival Plaza Drive, Suite 650
                                                 4   Las Vegas, Nevada 89135
                                                     Telephone: (702) 792-7000
                                                 5   Fax:        (702) 796-7181
                                                     pbernhard@kcnvlaw.com
                                                 6   landerson@kcnvlaw.com

                                                 7   Attorneys for Defendants Joseph Lombardo,
                                                     and Las Vegas Metropolitan Police Department
                                                 8

                                                 9                                          UNITED STATES DISTRICT COURT

                                                10                                              DISTRICT OF NEVADA

                                                11   DAVID ADAME-REYES,                                    CASE NO.:   2:20-cv-00262-APG-VCF

                                                12                            Plaintiff,                      STIPULATION AND ORDER FOR
                                                     vs.                                                       DISMISSAL WITH PREJUDICE
                                                13
                                                     JOSEPH LOMBARDO, in his Individual
                                                14   Capacity and in his Official Capacity as Sheriff
                                                     of the Las Vegas Metropolitan Police
                                                15   Department; LAS VEGAS METROPOLITAN
                                                     POLICE DEPARTMENT,
                                                16
                                                                              Defendants.
                                                17

                                                18              IT IS HEREBY STIPULATED AND AGREED, by and between Defendants Joseph

                                                19   Lombardo and Las Vegas Metropolitan Police Department (hereinafter “LVMPD Defendants”),

                                                20   by and through their counsel, Kaempfer Crowell, and Plaintiff DAVID ADAME-REYES, by and

                                                21   through his counsel, HOLLAND & HART, ORRICK, HERRINGTON, & SUTCLIFFE, and

                                                22   NATIONAL IMMIGRATION LAW CENTER, that all of Plaintiff’s claims against Defendant
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23   JOSEPH LOMBARDO are hereby dismissed with prejudice, with each party to bear their own
                           Suite 650




                                                24   ///


                                                     2715829_1.doc 6943.201
                                                                                                                                        Page 1 of 2
                                                     Case 2:20-cv-00262-APG-VCF Document 41 Filed 12/28/20 Page 2 of 2




                                                 1   attorney fees and costs.

                                                 2   DATED this 28th day of December, 2020.          DATED this 17th day of December, 2020.

                                                 3   KAEMPFER CROWELL                                HOLLAND & HART

                                                 4
                                                     /s/ Lyssa S. Anderson                           /s/ J. Stephen Peek
                                                 5   ___________________________________             ___________________________________
                                                     PETER C. BERNHARD (NV Bar No. 734)              J. Stephen Peek
                                                 6   LYSSA S. ANDERSON (NV Bar No. 5781)             Robert J. Cassity
                                                     1980 Festival Plaza Drive, Suite 650            Jon T. Pearson
                                                 7   Las Vegas, Nevada 89135                         9555 Hillwood Dr., 2nd Floor
                                                                                                     Las Vegas, NV 89134
                                                 8   Attorneys for Defendants Joseph Lombardo,
                                                     and Las Vegas Metropolitan Police               Rene Kathawala, pro hac vice
                                                 9   Department                                      Deena Dulgerian, pro hac vice
                                                                                                     Carolina Garcia, pro hac vice
                                                10                                                   ORRICK, HERRINGTON, & SUTCLIFFE
                                                                                                     1000 Marsh Rd.
                                                11                                                   Menlo Park, CA 94025

                                                12                                                   Sarah Kim Pak, pro hac vice
                                                                                                     NATIONAL IMMIGRATION LAW CENTER
                                                13                                                   3450 Wilshire Blvd., Ste. 108-62
                                                                                                     Los Angeles, CA 90010
                                                14
                                                                                                     Attorneys for Plaintiff
                                                15

                                                16                                              ORDER

                                                17              IT IS SO ORDERED.

                                                18                          28thday of December, 2020.
                                                                DATED this ____

                                                19

                                                20                                                UNITED STATES DISTRICT COURT JUDGE

                                                21

                                                22
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23
                           Suite 650




                                                24


                                                     2715829_1.doc 6943.201
                                                                                                                                       Page 2 of 2
